                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                                                         4:15-CR-3079
                   Plaintiff,

vs.                                                            ORDER

DARRELL W. JENKINS,

                   Defendant.


      This matter is before the Court on correspondence from the defendant
that the Court has filed as a motion for copies (filing 69).


      IT IS ORDERED:


      1.    The defendant's motion for copies (filing 69) is granted.


      2.    The Clerk of the Court shall send a copy of the defendant's
            compassionate release investigation (filing 60), along with a
            copy of this order, to the defendant at the address contained
            in filing 69.


      Dated this 3rd day of February, 2020.


                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge
